DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 12/17/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a ferrule assembly of the claimed invention.

Response to Amendment 
3.	Applicants’ response filed on 02/09/22 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 1-16 and 19-22 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a ferrule assembly having a mating axis, comprising an element array adjacent the front face of the ferrule body, the element array having a plurality of data lens elements and a mirror system, each data lens element being aligned with one of the optical fiber receiving bores, and the mirror system being configured to reflect light from a mating ferrule assembly; and a plurality of optical fibers, each optical fiber being 
Claims 2-8 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 9. Specifically, the prior art fails to disclose an optical fiber assembly comprising a first ferrule assembly having a first mating axis, the first ferrule assembly including a first element array adjacent the first front face of the first ferrule body, the first element array having a plurality of lens elements, each lens element being aligned with one of the first optical fiber receiving bores, the first element array comprising a plurality of data lens elements and an indicator lens element, the indicator lens element being a cross-focusing lens; and a plurality of first optical fibers, each first optical fiber being disposed within one of the first optical fiber receiving bores, each first optical fiber having an end face adjacent one of the lens elements; and a second ferrule assembly having a second mating axis, the second ferrule assembly including a second element array adjacent the second front face of the second ferrule body, the second element array having a plurality of data lens elements and a mirror system, each data lens element being aligned with one of the second optical fiber receiving bores, and the mirror system being configured to reflect light from the indicator lens element of the first ferrule assembly; and a plurality of second optical fibers, each second optical fiber being disposed within one of the second optical fiber receiving bores, each second optical fiber having an end face adjacent one of the data lens elements, in combination with other recited limitations in the claim.  
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 
Claims 11-12 depend from claim 10. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 13. Specifically, the prior art fails to disclose an optical fiber assembly comprising a first ferrule assembly having a first mating axis, the first ferrule assembly including a first element array adjacent the first front face of the first ferrule body, the first element array having a plurality of lens elements, each lens element being aligned with one of the first optical fiber receiving bores, the first element array comprising a plurality of first data lens elements and an indicator lens element, the indicator lens element being a cross-focusing lens with a first focal length; and a plurality of first optical fibers, each first optical fiber being disposed within one of the first optical fiber receiving bores, each first optical fiber having an end face adjacent one of the lens elements; and a second ferrule assembly having a second mating axis, the second ferrule assembly including a second element array adjacent the second front face of the second ferrule body, the second element array having a plurality of second data lens elements and a mirror 
Claims 14-16 depend from claim 13. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 19. Specifically, the prior art fails to disclose a ferrule assembly having a mating axis, comprising an element array adjacent the front face of the ferrule body, the element array having a plurality of lens elements, each lens element being aligned with one of the optical fiber receiving bores, the element array comprising a plurality of data lens elements and an indicator 
Claims 20-22 depend from claim 19. 
The examiner agrees with the applicants’ arguments on pages 7-10 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-16 and 19-22 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883